   8:20-cv-00080-JFB-CRZ Doc # 27 Filed: 04/24/20 Page 1 of 1 - Page ID # 24



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

MARK A. KULA,

                      Plaintiff,                               8:20CV80

       vs.
                                                     ORDER TO SHOW CAUSE
ROBERT       WILKIE,     Secretary,
Department of Veterans Affairs; and
DEPARTMENT       OF    VETERANS
AFFAIRS,

                      Defendants.



       The records of the court show that on March 2, 2020, (Filing No. 19), a letter
was sent to Attorney Lawrence A. Berger from the Office of the Clerk directing him
to register for admission to practice in this court and to register for the U.S. District
Court of Nebraska’s Case Management/Electronic Case Files System (“System.”).

       As of April 24, 2020, Attorney Lawrence A. Berger has not complied with the
Clerk’s letter.

       Accordingly,

       IT IS ORDERED,

       On or before May 8, 2020, Attorney Lawrence A. Berger must register for
admission and for the System or show cause by written affidavit why compliance
is not possible as required under the rules of the court.

       Dated this 24th day of April, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
